Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldoni et al. (US 6,360,802) taken in view of [Katagiri et al. (US 3,929,546 - newly cited) or Byerley (US 6,457,505 - newly cited)].
	Baldoni is applied for the same reasons as set forth in the last office action.  As to the added language to claim 4, Baldoni indicates that the tapered side portions (52) slidably engage what can be termed a third surface (53) and are connected to one another via an interposition of a key device (54) but further details of this interconnection are not provided.  
	Katagiri is also directed to engaging tapered surfaces in a tire building drum for segment expansion and teaches that a tapered projection (31) engages a corresponding tapered groove and includes guide rods (35) of a fluororesin so that the projection can slide without frictional contact to reduce wear and increase the drum lifespan (e.g. note the abstract, col. 3, lines 53+, col. 5, lines 1-8).  Byerley is likewise directed to engaging tapered surfaces in a tire building drum for segment expansion and teaches providing a projecting roller (144, 150) on the expansion segment for engaging the tapered surface of the side segment, this being reasonably expected to reduce frictional resistance on these engaging surfaces.  In light of these teachings, it would have been obvious to one having ordinary skill in this art to provide a fluororesin material or a roller on a projection of the expansion segment with an expectation of reducing friction and wear and thereby predictable increasing the lifespan of the drum, only the expected and predictable results being achieved.  A device as defined in claim 4 as amended would therefore have been obvious. 
Claims 1 and 2 are allowed for the reasons set forth in the last office action.
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive as regards claim 4.  The cancelation of claim 3 has obviated the rejection of that claim.
	Applicant’s arguments with respect to claim 4 point to the features added to claim 4 by amendment.  These arguments are not persuasive in light of the newly applied prior art to Katagiri and Byerley - see the updated statement of rejection above.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
July 16, 2022